Allowance
	Claims 1-22 are hereby deemed patentable. 
The specific limitations of “a curved display portion that forms a first curved portion of the display panel between the front display portion and the side display portion; and a pad portion of a second curved display portion of the display panel bent at an edge of the side display portion and facing the front display portion, the pad portion of the second curved portion of the display panel having a portion bent toward and spaced apart from a lower surface of the front display portion” in Claim 1, and similarly in Claims 6, 11, 21 and 22, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Jin et al. (US Publication 2013/0002133) discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (i.e. region between D1 and D2 as shown in Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion D2 and facing the front display portion D1; and a circuit board C connected to the pad portion of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, Hayashimoto et al. (US Publication 2004/0189891) discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and contacting the bent portion (See Figure 7).
Jin and/or Hayashimoto do not disclose a curved display portion that forms a first curved portion of the display panel between the front display portion and the side display portion; and a pad portion of a second curved display portion of the display panel bent at an edge of the side display portion and facing the front display portion, the pad portion of the second curved portion of the display panel having a portion bent toward and spaced apart from a lower surface of the front display portion. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  The previous obvious type double patenting rejections were overcome by a terminal disclaimer filed on 08/10/2022.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841